department of the treasury internal_revenue_service washington b c sep u u sec_3 g u a tax_exempt_and_government_entities_division uniform issue list hhi aka aeeeereeererere rerkrkeaekereekaeerereeerkeiaeeee reach erereeane rekhkharrehaheeee kekkkkkekrrkerkeeekenekekkekreareraweeay legend taxpayer a financial institutio ituti hkkkikarekaaeekkrekrewe eea maak whkkkhereikkreeraaweaee n b hhh aea ererihekerheiaee financial_institution cc hahahahahaha ira account d markee arereereteretir makkah aha reeeertkeeete ira account e karma rarer raat amount keraikeaaararaeaeekeeeeree amount kare rereeaarerweerereeke raekrkarkkrekareekeaaekeakere this letter responds to correspondence dated date as supplemented by additional correspondence dated date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the requested ruling taxpayer a age maintained two accounts with financial_institution b account d was a qualified_individual retirement arrangement ira established and maintained under sec_408 of the code a second account is described as a regular account that was not part of a qualified retirement arrangement in late taxpayer a withdrew amount from ira account d and amount from his regular account at financial_institution b and deposited both amount sec_1 and into account e a new ira that he established at financial_institution c because amount came from taxpayer a’s nonqualified account at financial_institution b it represented a transfer of non-ira money into ira account e a few days later on taxpayer a in a confused and disoriented state ’ insisted on withdrawing both amount sec_1 and rather than withdrawing only amount the non-ira money from ira account e taxpayer athen deposited amount sec_1 and into a non-qualified certificate of deposit at financial_institution c taxpayer a became aware of his mistake with regard to his ira assets when he went to his tax preparer in sete for preparation of his at that time the 60-day period for completion of a rollover to income_tax return another ira had expired moreover taxpayer a had received amount sec_1 and from ira account e on and amount had been rolled over previously from ira account d to ira account e in november of the same year based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code in this instance with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if coenen ee ee at the time he withdrew all the money from his ira at financial_institution c taxpayer a penned a note to the member services representative at financial_institution c stating that he wanted to correct a mistake that he had made by depositing amount in a financial_institution c ira 2uu85005 i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 other than an ira for the benefit of sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code while the congress has authorized the service to waive the 60-day requirement of sec_408 of the code for rollovers of ira assets in appropriate circumstances no similar authority exists for the service to waive the rule_of sec_408 thus once a taxpayer has completed a valid ira rollover he or she is barred from completing another valid rollover for a period of year after the first rollover occurred taxpayer a on eek es a therefore taxpayer a’s kkakakake week in of when taxpayer a again withdrew his ira in this case taxpayer a completed a valid qualified rollover from ira account d to ira account e assets from account e on sec_408 of the code barred the application of the rollover rule_of sec_408 with respect to any subsequent attempt to complete a rollover of the ira assets received by withdrawal of ira funds amount from ira account e is a taxable_event under sec_408 of the code and the service must decline to provide a waiver of the 60-day rule in this case this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group
